Citation Nr: 1431607	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left wrist strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to November 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's dominant left wrist has been manifested by limited and weakened motion which approximates favorable ankylosis, without unfavorable ankylosis in any degree.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for a left wrist strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for her left wrist disability.  As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The current appeal arises out of a claim received at the RO in September 2008.  In a January 2009 rating decision, the RO granted service connection for a left wrist strain and assigned a 10 percent initial rating pursuant to Diagnostic Code 5215, effective November 9, 2008, the day following discharge from active duty.  In a February 2010 rating decision, the RO awarded the Veteran a temporary 100 percent rating, due to surgery and cast placement on her service-connected left wrist, beginning January 13, 2009.  The rating returned to 10 percent as of April 1, 2009.  As established by VA examination reports, the left upper extremity is the major extremity.  In other words, the Veteran is left handed.

Diagnostic Code 5214 governs ankylosis of the wrist.  Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 50 percent rating is for application for the major appendage.  Where ankylosis is in any other position, except favorable, a 40 percent rating is for application for the major appendage.  Where ankylosis is favorable in 20 degrees to 30 degrees of dorsiflexion, a 30 percent rating is for application for the major appendage. Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

As the Veteran is in receipt of the maximum rating available for limitation of motion of the left wrist, in order to warrant a higher rating, it must be shown that there is ankylosis (complete bony fixation) of the left wrist that is at least in the favorable position.

Ankylosis is defined as the '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.'  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).

The clinical evidence regarding ankylosis of the left wrist comes primarily from an October 2013 VA examination report which makes a specific finding that the Veteran has favorable ankylosis of the left wrist in 20 degrees to 30 degrees dorsiflexion.   

The Board recognizes that the evidence prior to the October 2013 VA examination does not specifically reflect a diagnosis of ankylosis of the left wrist.  At a March 2010 VA examination the Veteran complained of severe stiffness.  The Veteran was able to dorsiflex to 30 degrees, with pain throughout the range of motion.  Palmar flexion was demonstrated to 25 degrees, with pain occurring from 15 to 25 degrees.  Radial deviation was measured from 0 to 10 degrees, with pain from 5-10 degrees.  Ulnar deviation was measure from 0 to 20 degrees, with pain from 10-20 degrees.  Significantly no diagnostic testing, to include X-rays, was completed.  VA treatment records reflect that the Veteran has undergone physical therapy and surgery to treat her service-connected left wrist. 

Thus the evidence of record prior to the October 2013 VA examination establishes that the Veteran's left wrist disability is manifested by substantially limited motion; although a diagnosis of anklyosis was not specifically made.  Nevertheless, the Board finds that the criteria for a 30 percent rating under Diagnostic Code 5214 are more closely approximated for the entire period on appeal than are the criteria for a 10 percent rating under Diagnostic Code 5215.  This finding is based in part on the relatively similar limitation of motion demonstrated at both her October 2013 and March 2010 VA examinations.  Moreover, the March 2010 VA examiner did not perform diagnostic testing.  

In essence, the Board finds that while ankylosis was not specifically diagnosed prior to the October 2013 VA examination, the overall functional impairment resulting from the service-connected left wrist disability has remained consistent throughout the appeal period, and more closely approximates favorable ankylosis than it does limited motion, throughout the appeal period.  As such, a 30 percent rating is warranted under Diagnostic Code 5214 for the entire period on appeal.

The Board finds that a rating in excess of 30 percent is not warranted for any portion of the period on appeal as unfavorable ankylosis is not demonstrated and is not more nearly approximated than favorable ankylosis.  Highly probative evidence in this regard comes from the findings of the October 2013 examiner which found favorable ankylosis.  Also significant, measured ranges of motion set out throughout the record are inconsistent with a finding of unfavorable ankylosis as motion through the neutral position (0 degrees) has always been demonstrated.

The Board notes that the Veteran is separately service-connected for a residual scar following left wrist surgery.  She is in receipt of a 10 percent rating for this disability, effective November 9, 2008.  As the Veteran did not appeal that rating, this issue is not before the Board at this time. 

In sum, while an increased 30 percent rating is warranted for the Veteran's left wrist disability, a disability rating in excess of 30 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for her left wrist, she has not submitted evidence of unemployability, or claimed to be unemployable due to her left wrist. Rather, the effect of her left wrist on her employment is already contemplated by the schedular 30 percent rating assigned for her disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claim for an increased rating for a left wrist disability arises from her disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for her left wrist in March 2010 and October 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left wrist strain since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An initial disability rating of 30 percent, but no higher, for a left wrist strain is granted. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


